DETAILED ACTION
Allowable Subject Matter
Claims 1-18, 20-21 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive, further search did not find any references teaching the claimed limitation of independent claim 1, 10, 20:
“monitor the sensor data to detect a motion response by the user within a time period after the prompt is presented; and communication circuitry that transmits an alert if the motion response is not detected.” (claim 1)
“processing circuitry that monitors the sensor data to detect a fall by the user and to detect a motion by the user after the fall, wherein the processing circuitry  displays a prompt in response to detecting the fall, and wherein the processing circuitry monitors the sensor data to detect a negative response to the prompt from the user; and wireless communication circuitry that transmits an alert if the motion is not detected unless the negative response to the prompt is detected.” (claim 10)
“monitor the sensor data to detect a motion by the user within a time period; and detect a positive response to the prompt within the time period; and communication circuitry that transmits an alert after an additional time period if the motion is not detected, wherein the communication circuitry transmits the alert before the additional time period if the positive response is detected.” (claim 21) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685